Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/20/2022 regarding the previous objection to the drawings as it would pertain to claim 3 have been fully considered but they are not persuasive.
Applicant argues amendment to the drawings and specification obviate the issue.
Examiner respectfully disagrees.  The amendments to the drawings and specification were not part of the original disclosure and appear to constitute new matter.  

Applicant’s arguments, see Remarks, filed 4/20/2022, with respect to the previous objections to claims 1, 3, 5-6 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 1, 3, 5-6 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 4/20/2022, with respect to the previous 112(b) rejections of claims 1-2, & 4 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1-2, & 4 have been withdrawn. 

Drawings
The drawings were received on 4/20/2022.  These drawings are unacceptable, as they present new matter by labeling a biasing member 124 which was not originally disclosed.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the biasing member of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 4/20/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the substitute specification appears to present new matter regarding the biasing member being depicted.

Claim Objections
Claim 3 objected to because of the following informalities:  on line 2, “done” should be “one”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  “one the first and second plates” should be amended (e.g. “one of the first and second plates”).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing member” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “biasing member” in claim 3 to correspond with the following structure: a spring (see Applicant’s [0037]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farano et al. (US 20070062564, “Farano”) in view of in view of Dunsbergen et al. (US 6301734, “Dunsbergen”), or in the alternative, in view of Davis (US 3724242).  .
Farano teaches a dispensing device comprising the following of claim 1 except where underlined:

For Claim 1: 
A laundry treating appliance comprising: 
a treating chamber; 
an agitator rotatably mounted in the treating chamber and having a skirt and a hollow shaft extending upwardly from the skirt; and 
a bulk dispenser located within the hollow shaft comprising a tubular tank with a rotatable actuator on a first end, a dispenser assembly on a second end, and a shaft passing through the tubular tank and connecting the rotatable actuator to the dispenser assembly (see Figure 1, container 12, screw 26, transmission gear wheel 34.  refer to shaft of screw 26.  [0017].  refer to “motor members or devices” in [0017]).  Examiner interprets the shaft of screw 26 as the shaft.  If the shape of container 12 is challenged, Examiner notes case law regarding change in shape (see MPEP 2144.04, “Change in Shape”); 
the dispenser assembly comprising first and second dispenser plates positioned on the second end of the tubular tank, one of the first and second plates comprising at least one opening and at least one seal, the other of the first and second plates comprising an outlet having a shape complimentary to the at least one seal (see Figures 1, 3-5, valve part 48, diaphragm 52, orifices 54, butterfly shutter 56, shaped parts 56c).  Examiner interprets valve part 48 as one plate and butterfly shutter 56 as the other plate, orifices 54 as the outlet, and the gaps/spaces between the shaped parts 56c as the openings; 
a screw conveyor coupled to the rotatable actuator and configured to move a treating chemistry through the hollow shaft (see Figure 1, screw 26.  refer to thread of screw 26); 
wherein rotating of the actuator effects a rotation of the screw conveyor, which effects dispensing a predetermined amount of the treating chemistry from the outlet (see [0021]).  


Farano does not teach a laundry appliance, or the associated components (e.g. treating chamber, agitator, or that the dispenser would be located within the hollow shaft of said agitator), as Farano appears to generally refer to a dispenser of a dishwashing machine.  
Examiner however, considers it well-known in the washing arts to apply/mount valve-operated dispensers to the top of agitator centerposts in the washing arts and refers to Dunsbergen (see Dunsbergen’s Figures 1-2, bulk dispenser 10, base 18, barrel 20.  see abstract.  Refer to “valve”).  As an alternative to Dunsbergen, Examiner also has cited Davis for teaching applying a valve-operated dispenser in/at the top of an agitator centerpost (see Davis’ Figures 1-2, agitator 13, centerpost 14, flared base 16, filter-dispenser assembly 20, valve member 45).  Applying Farano’s dispensing device to the top of an agitator centerpost as taught by Dunsbergen or Davis would yield a predictable variation/application of Maser’s dispenser and result in dispensing of additive to a washing machine (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  Due to similarities of dispensing, Examiner considers one of ordinary skill in the art would consider application of dishwashing dispensers to laundry machines and vice versa.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Farano and more particularly to apply/mount Farano’s dispensing device to the top of an agitator centerpost of a laundry treating appliance because said modification would yield a predictable variation/application of Farano’s dispensing device in view of the agitator-mounted valve-operated dispensers of Dunsbergen or Davis.  

Modified Farano teaches claim 1.
Modified Farano also teaches the following:

For Claim 5:
The laundry treating appliance of claim 1, wherein the at least one opening comprises a plurality of openings and the at least one seal comprises a plurality of seals (see Farano’s Figures 3-5, shutter 56, shaped parts 56c).  Examiner interprets the gaps/spaces between the shaped parts 56c as the openings.    

For Claim 6: 
The laundry treating appliance of claim 5, wherein the plurality of openings and the plurality of seals are alternately positioned about one the first and second plates (see Farano’s Figures 3-5, shutter 56, shaped parts 56c).  Examiner interprets the gaps/spaces between the shaped parts 56c as the openings.  

For Claim 7: 
The laundry treating appliance of claim 1, wherein the first plate moves relative to the second plate (see Farano’s Figures 1, 3-5, valve part 48, butterfly shutter 56.  [0024]).  

For Claim 8: 
The laundry treating appliance of claim 1, wherein the screw conveyor is coupled to the shaft (see Farano’s Figure 1, screw 26).  The thread of the screw is coupled to the shaft of the screw.  

For Claim 9:
The laundry treating appliance of claim 8, wherein the screw conveyor is centered on the shaft (refer to claim 8 rejection).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farano et al. (US 20070062564, “Farano”) in view of in view of Dunsbergen et al. (US 6301734, “Dunsbergen”), or in the alternative, in view of Davis (US 3724242) as applied to claim 9 above, and further in view of Bergquist (DE 2646882).  Examiner has provided a machine translation of Bergquist.    
Modified Farano teaches claim 9.
Modified Farano does not appear to teach the following regarding the thread of screw 26 and neck 14c:

For Claim 10: 
The laundry treating appliance of claim 9, wherein the screw conveyor contacts an interior surface of the tubular tank

Examiner however, considers this to be an obvious change in size/proportion and considers such and refers to Bergquist as teaching a dispenser with a similar dispensing arrangement and having such a sizing so as to retain cleaning powder (see Bergquist’s Figures 1-3, bottom 12, rotary piece 14, disc 18,  screw 24, openings 122.  machine translation, [0039]-[0041]).  Sizing the thread of Farano’s screw 26 to that of the inner surface of neck 14c would predictably allow further retention of cleaning powder.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Farano and more particularly to size the screw thread to contact the interior of neck 14c because said modification is 1) an obvious change in size/proportion as evidenced by Bergquist, and 2) additionally/alternatively would further allow retention of cleaning powder in neck 14c as taught by Bergquist.  

Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed laundry treating appliance, and more particularly the bulk dispenser features (e.g. shaft, dispenser assembly, screw conveyor. etc.).  Examiner considers the closest prior art of record to be modified Farano (see above).  Modified Farano however, does not appear to teach the shaped parts 56c as having raised portions which are received in orifices 54.    
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 2-4 would be allowed over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718